Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

 


THIS RESTRICTED STOCK AGREEMENT, DATED AS OF MARCH 27, 2006 (THE “GRANT DATE”)
BETWEEN 1-800 CONTACTS, INC., A DELAWARE CORPORATION (THE “COMPANY”), AND THE
DIRECTOR OF THE COMPANY LISTED ON THE SIGNATURE PAGE HERETO (THE “GRANTEE”).


PURSUANT TO THE COMPANY’S AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN (THE
“PLAN”), THE COMPANY AND THE GRANTEE DESIRE TO ENTER INTO AN AGREEMENT TO
EVIDENCE THE GRANT BY THE COMPANY TO THE GRANTEE OF THAT NUMBER OF SHARES OF THE
COMPANY’S COMMON STOCK, PAR VALUE $.01 PER SHARE (THE “COMMON STOCK”) LISTED ON
THE SIGNATURE PAGE HERETO (THE “SHARES”).  CERTAIN TERMS USED HEREIN ARE DEFINED
IN PARAGRAPH 9 HERETO.


THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:


1.             SHARES.


(A)           GRANT.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
COMPANY HEREBY GRANTS TO THE GRANTEE THE SHARES.  THE NUMBER OF SHARES SHALL BE
SUBJECT TO ADJUSTMENT AS PROVIDED IN PARAGRAPH 10 HERETO.


(B)           PAYMENT OF PAR VALUE.  TO THE EXTENT REQUIRED BY LAW, THE PAR
VALUE OF $.01 PER SHARE SHALL BE PAID BY GRANTEE TO THE COMPANY IN THE AMOUNT
LISTED ON THE SIGNATURE PAGE HERETO (THE “PAR VALUE AMOUNT”).  PAYMENT OF THE
PAR VALUE AMOUNT, IF REQUIRED, SHALL BE MADE TO THE COMPANY IN CASH OR BY CHECK
BY THE GRANTEE, PROVIDED THAT THE COMPANY MAY (BUT NEED NOT) PERMIT PAYMENT TO
BE MADE BY (I) DELIVERY TO THE COMPANY OF OUTSTANDING SHARES OF COMMON STOCK
HELD BY THE GRANTEE OR (II) ANY COMBINATION OF CASH, CHECK AND THE GRANTEE’S
DELIVERY OF OUTSTANDING SHARES OF COMMON STOCK.


(C)           CERTIFICATES.  STOCK CERTIFICATES REPRESENTING THE SHARES WILL BE
HELD IN ESCROW BY THE COMPANY ON THE GRANTEE’S BEHALF DURING ANY PERIOD OF
RESTRICTION THEREON.  UPON THE COMPANY’S REQUEST, THE GRANTEE SHALL DELIVER TO
THE COMPANY A DULY SIGNED STOCK POWER, ENDORSED IN BLANK, RELATING TO THE
SHARES.  NOTWITHSTANDING ANYTHING ELSE HEREIN, THE COMMITTEE MAY, IN ITS SOLE
AND ABSOLUTE DISCRETION AND IN ACCORDANCE WITH SECTION 158 OF THE DELAWARE
GENERAL CORPORATION LAW, SUBJECT TO THE TERMS OF THE PLAN, ISSUE THE SHARES IN
THE FORM OF UNCERTIFICATED SHARES.


2.             RESTRICTIONS.


(A)           VESTING OF SHARES.  SUBJECT TO PARAGRAPHS 2(B), (C) AND (D), THE
SHARES GRANTED HEREUNDER SHALL VEST AS FOLLOWS: 34% ON MARCH 27, 2007; 33% ON
MARCH 27, 2008; AND 33% ON MARCH 27, 2009 (EACH AN “ANNUAL VESTING DATE”).  THE
SHARES SHALL VEST IF AND ONLY IF THE GRANTEE IS, AND HAS BEEN, CONTINUOUSLY A
DIRECTOR OF, OR OTHERWISE PERFORMING SERVICES FOR, THE COMPANY OR ITS
SUBSIDIARIES FROM THE GRANT DATE THROUGH THE APPLICABLE ANNUAL VESTING DATE.


(B)           CTAC CHANGE IN CONTROL.  (I)  UPON A CTAC CHANGE IN CONTROL, ANY
UNVESTED SHARES WILL IMMEDIATELY VEST, IF AND ONLY IF THE GRANTEE IS, AND HAS
BEEN, CONTINUOUSLY A DIRECTOR OF, OR OTHERWISE PERFORMING SERVICES FOR, THE
COMPANY OR ITS SUBSIDIARIES FROM THE GRANT DATE THROUGH THE DATE OF THE CTAC
CHANGE IN CONTROL.


(II)           IF IN ANY CTAC CHANGE IN CONTROL SHARES OF COMMON STOCK ARE
CANCELLED, THESE SHARES SHALL BE SIMILARLY TREATED, SUBJECT TO ANY VESTING
REQUIREMENT HEREUNDER.


(III)          FOR PURPOSES OF THIS PARAGRAPH 2(B), AN ACQUIRER OF ALL OR
SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY SHALL BE TREATED AS THE “COMPANY.”

--------------------------------------------------------------------------------



(C)           DEATH AND DISABILITY.  UPON THE GRANTEE’S DEATH OR PERMANENT
DISABILITY WHILE A MEMBER OF THE BOARD, ANY THEN UNVESTED SHARES SHALL
IMMEDIATELY VEST.


(D)           NO VESTING AFTER TERMINATION DATE.  NOTWITHSTANDING ANY PROVISION
OF PARAGRAPH 2 TO THE CONTRARY, THE UNVESTED SHARES SHALL BE FORFEITED, WITHOUT
COMPENSATION (INCLUDING ANY REPAYMENT OF THE PAR VALUE AMOUNT), UPON THE
GRANTEE’S TERMINATION DATE.


3.             PROCEDURE FOR ISSUING SHARES UPON GRANT DATE.  AS A CONDITION TO
ANY ISSUANCE OF SHARES BY THE COMPANY TO THE GRANTEE, THE GRANTEE SHALL MAKE ALL
CUSTOMARY INVESTMENT REPRESENTATIONS WHICH THE COMPANY REQUIRES.  WITHOUT
LIMITING THE FOREGOING, THE GRANTEE ACKNOWLEDGES THAT THE SHARES ARE BEING
ISSUED TO THE GRANTEE AND THIS RESTRICTED STOCK AGREEMENT IS BEING MADE BY THE
COMPANY IN RELIANCE UPON THE FOLLOWING EXPRESS REPRESENTATIONS AND WARRANTIES BY
THE GRANTEE:


(A)           THAT HE OR SHE HAS BEEN ADVISED THAT HE OR SHE MAY BE AN
“AFFILIATE” WITHIN THE MEANING OF RULE 144 UNDER THE SECURITIES ACT AND IN THIS
CONNECTION THE COMPANY IS RELYING IN PART ON HIS OR HER REPRESENTATIONS SET
FORTH IN THIS PARAGRAPH;


(B)           IF HE OR SHE IS DEEMED AN AFFILIATE WITHIN THE MEANING OF RULE 144
OF THE SECURITIES ACT, THE SHARES MUST BE HELD FOR THE PERIOD OF TIME REQUIRED
BY APPLICABLE LAW UNLESS AN EXEMPTION FROM ANY APPLICABLE RESALE RESTRICTIONS IS
AVAILABLE OR THE COMPANY FILES AN ADDITIONAL REGISTRATION STATEMENT (OR A
“RE-OFFER PROSPECTUS”) WITH REGARD TO SUCH SHARES AND THE COMPANY IS UNDER NO
OBLIGATION TO REGISTER THE SHARES (OR TO FILE A “RE-OFFER PROSPECTUS”); AND


(C)           IF HE OR SHE IS DEEMED AN AFFILIATE WITHIN THE MEANING OF RULE 144
OF THE SECURITIES ACT, HE OR SHE UNDERSTANDS THAT THE EXEMPTION FROM
REGISTRATION UNDER RULE 144 WILL NOT BE AVAILABLE UNLESS (I) A PUBLIC TRADING
MARKET THEN EXISTS FOR THE COMMON STOCK, (II) ADEQUATE INFORMATION CONCERNING
THE COMPANY IS THEN AVAILABLE TO THE PUBLIC, AND (III) OTHER TERMS AND
CONDITIONS OF RULE 144 OR ANY EXEMPTION THEREFROM ARE COMPLIED WITH; AND THAT
ANY SALE OF THE SHARES MAY BE MADE ONLY IN LIMITED AMOUNTS IN ACCORDANCE WITH
SUCH TERMS AND CONDITIONS.


4.             SECURITIES LAWS RESTRICTIONS AND OTHER RESTRICTIONS ON TRANSFER
OF SHARES.  THE GRANTEE UNDERSTANDS AND ACKNOWLEDGES THAT FEDERAL AND STATE
SECURITIES LAWS GOVERN AND RESTRICT HIS OR HER RIGHT TO OFFER, SELL OR OTHERWISE
DISPOSE OF ANY SHARES UNLESS THE OFFER, SALE OR OTHER DISPOSITION THEREOF IS
REGISTERED UNDER THE SECURITIES ACT AND STATE SECURITIES LAWS, OR IN THE OPINION
OF THE COMPANY’S COUNSEL, SUCH OFFER, SALE OR OTHER DISPOSITION IS EXEMPT FROM
REGISTRATION OR QUALIFICATION THEREUNDER.  THE GRANTEE AGREES THAT HE OR SHE
WILL NOT OFFER, SELL OR OTHERWISE DISPOSE OF ANY SHARES IN ANY MANNER WHICH
WOULD: (I) REQUIRE THE COMPANY TO FILE ANY REGISTRATION STATEMENT WITH THE
SECURITIES AND EXCHANGE COMMISSION (OR ANY SIMILAR FILING UNDER STATE LAW) OR TO
AMEND OR SUPPLEMENT ANY SUCH FILING OR (II) VIOLATE OR CAUSE THE COMPANY TO
VIOLATE THE SECURITIES ACT, THE RULES AND REGULATIONS PROMULGATED THEREUNDER OR
ANY OTHER STATE OR FEDERAL LAW.  THE GRANTEE FURTHER UNDERSTANDS THAT THE
CERTIFICATES FOR ANY VESTED SHARES SHALL BEAR SUCH LEGENDS AS THE COMPANY DEEMS
NECESSARY OR DESIRABLE IN CONNECTION WITH THE SECURITIES ACT OR OTHER RULES,
REGULATIONS OR LAWS.


5.             TRANSFERABILITY OF SHARES.  THE UNVESTED, OR OTHERWISE
RESTRICTED, SHARES GRANTED HEREUNDER MAY BE TRANSFERRED BY THE GRANTEE ONLY (I)
BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR (II) WITH THE PRIOR WRITTEN
APPROVAL OF THE COMMITTEE, TO ANY MEMBER OF THE GRANTEE’S FAMILY GROUP, PROVIDED
THAT SUCH TRANSFEREE SHALL HAVE AGREED IN WRITING TO BE BOUND BY THE TERMS OF
THIS RESTRICTED STOCK AGREEMENT.  UNLESS THE CONTEXT OTHERWISE REQUIRES,
REFERENCES HEREIN TO THE GRANTEE ARE DEEMED TO INCLUDE ANY PERMITTED TRANSFEREE
UNDER THIS PARAGRAPH 5.  ANY ATTEMPTED TRANSFER OF THE SHARES IN VIOLATION OF
THE PLAN OR THIS RESTRICTED STOCK AGREEMENT SHALL BE VOID AND OF NO EFFECT AND
THE COMPANY SHALL HAVE THE RIGHT TO DISREGARD THE SAME ON ITS BOOKS AND RECORDS
AND TO ISSUE “STOP TRANSFER” INSTRUCTIONS TO ITS TRANSFER AGENT.


6.             CONFORMITY WITH PLAN.  THE PROVISIONS OF THIS RESTRICTED STOCK
AGREEMENT ARE INTENDED TO CONFORM IN ALL RESPECTS WITH, AND ARE SUBJECT TO ALL
APPLICABLE PROVISIONS OF, THE PLAN (WHICH IS INCORPORATED HEREIN BY REFERENCE)
IN EFFECT ON THE GRANT DATE.  INCONSISTENCIES BETWEEN THIS RESTRICTED STOCK
AGREEMENT

 

2

--------------------------------------------------------------------------------



AND THE PLAN SHALL BE RESOLVED IN ACCORDANCE WITH THE TERMS OF THE PLAN IN
EFFECT ON THE GRANT DATE.  BY EXECUTING AND RETURNING THE ENCLOSED COPY OF THIS
RESTRICTED STOCK AGREEMENT, THE GRANTEE ACKNOWLEDGES HIS OR HER RECEIPT OF THIS
RESTRICTED STOCK AGREEMENT AND THE PLAN AND AGREES TO BE BOUND BY ALL OF THE
TERMS OF THIS RESTRICTED STOCK AGREEMENT AND THE PLAN.


7.             RIGHTS OF PARTICIPANTS.  NOTHING IN THIS RESTRICTED STOCK
AGREEMENT SHALL CONFER UPON THE GRANTEE ANY RIGHT TO CONTINUE AS A MEMBER OF THE
BOARD FOR ANY PERIOD OF TIME OR TO CONTINUE HIS OR HER PRESENT (OR ANY OTHER)
RATE OF COMPENSATION, AND UPON A DEPARTURE FROM THE BOARD, ANY PORTION OF THE
SHARES THAT WAS NOT PREVIOUSLY VESTED SHALL EXPIRE AND BE FORFEITED EXCEPT AS
OTHERWISE SPECIFIED HEREIN.  NOTHING IN THIS RESTRICTED STOCK AGREEMENT SHALL
CONFER UPON THE GRANTEE ANY RIGHT TO BE SELECTED AGAIN AS A PLAN PARTICIPANT,
AND NOTHING IN THE PLAN OR THIS RESTRICTED STOCK AGREEMENT SHALL PROVIDE FOR ANY
ADJUSTMENT TO THE NUMBER OF SHARES EXCEPT AS PROVIDED IN PARAGRAPH 10 BELOW.


8.             WITHHOLDING OF TAXES.  THE GRANTEE AGREES THAT, NO LATER THAN THE
DATE ON WHICH ANY SHARES SHALL HAVE VESTED, THE GRANTEE WILL PAY TO THE COMPANY,
OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY REGARDING PAYMENT OF, ANY
FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH
RESPECT TO ANY SHARES WHICH SHALL HAVE BECOME SO VESTED.  THE GRANTEE FURTHER
AGREES THAT THE COMPANY SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO
WITHHOLD FROM ANY AMOUNTS DUE AND PAYABLE BY THE COMPANY TO THE GRANTEE (OR
SECURE PAYMENT FROM HIM OR HER IN LIEU OF WITHHOLDING) THE AMOUNT OF ANY
WITHHOLDING TAX REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO ANY SHARES WHICH
SHALL HAVE BECOME VESTED.  PROVIDED, THE COMMITTEE MAY ALLOW THE GRANTEE TO PAY
THE AMOUNT OF ANY WITHHOLDING OR OTHER TAX DUE FROM THE COMPANY WITH RESPECT TO
ANY SHARES ISSUED UNDER THIS RESTRICTED STOCK AGREEMENT BY (I) DELIVERY TO THE
COMPANY OF OUTSTANDING SHARES OF COMMON STOCK HELD BY THE GRANTEE, (II)
RETENTION BY THE COMPANY OF SHARES WHICH WOULD OTHERWISE BE ISSUED TO THE
GRANTEE UPON LAPSE OF THE RESTRICTIONS ON SUCH SHARES OR (III) ANY COMBINATION
OF CASH, CHECK, THE GRANTEE’S DELIVERY OF OUTSTANDING SHARES OF COMMON STOCK AND
RETENTION BY THE COMPANY OF SHARES WHICH WOULD OTHERWISE BE ISSUED TO THE
GRANTEE UPON LAPSE OF THE RESTRICTIONS ON SUCH SHARES.


9.             CERTAIN DEFINITIONS.  FOR THE PURPOSES OF THIS RESTRICTED STOCK
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


“BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


“CLEARLAB” SHALL MEAN THE COMPANY’S INTERNATIONAL CONTACT LENS DEVELOPMENT,
MANUFACTURING AND DISTRIBUTION BUSINESS, CONSISTENT WITH THE OPERATING SEGMENTS
AS DEFINED IN THE COMPANY’S SEC FILINGS.


“CLEARLAB CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING:
(I) THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF CLEARLAB TO AN
UNRELATED ENTITY; (II) THE SALE OF ALL OF THE OUTSTANDING VOTING SECURITIES OF
AN ENTITY HOLDING ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF CLEARLAB TO AN
UNRELATED ENTITY; OR (III) THE MERGER OR CONSOLIDATION OF CLEARLAB INTO AN
UNRELATED ENTITY, PROVIDED THAT A CHANGE IN CONTROL OF THE COMPANY DOES NOT
OCCUR SIMULTANEOUSLY.


 “COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, OR
SUCH OTHER COMMITTEE OF THE BOARD WHICH MAY BE DESIGNATED BY THE BOARD TO
ADMINISTER THE PLAN.  ANY REFERENCE HEREIN TO THE COMMITTEE SHALL BE DEEMED TO
REFER TO THE BOARD IN THE EVENT THAT THE BOARD HAS NOT DELEGATED THE
ADMINISTRATION OF THE PLAN TO THE COMMITTEE.


“COMMON STOCK” SHALL MEAN THE COMPANY’S COMMON STOCK, PAR VALUE $.01 PER SHARE,
OR, IN THE EVENT THAT THE OUTSTANDING COMMON STOCK IS HEREAFTER CHANGED INTO OR
EXCHANGED FOR DIFFERENT STOCK OR SECURITIES OF THE COMPANY, SUCH OTHER STOCK OR
SECURITIES.


“COMPANY” SHALL MEAN 1-800 CONTACTS, INC., A DELAWARE CORPORATION, AND (EXCEPT
TO THE EXTENT THE CONTEXT REQUIRES OTHERWISE) ANY SUBSIDIARY CORPORATION OF THE
COMPANY AS SUCH TERM IS DEFINED IN SECTION 424(F) OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, AND ANY SUCCESSOR STATUTE.

 

3

--------------------------------------------------------------------------------



“CTAC CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING:


                (I)            WHEN ANY “PERSON” AS DEFINED IN SECTION 3(A)(9)
OF THE EXCHANGE ACT AND AS USED IN SECTIONS 13(D) AND 14(D) THEREOF, INCLUDING A
“GROUP” AS DEFINED IN SECTION 13(D) OF THE EXCHANGE ACT BUT EXCLUDING THE
COMPANY AND ANY SUBSIDIARY, ANY EXISTING STOCKHOLDERS OF THE COMPANY ON THE
GRANT DATE AND ANY EMPLOYEE BENEFIT PLAN SPONSORED OR MAINTAINED BY THE COMPANY
OR ANY SUBSIDIARY (INCLUDING ANY TRUSTEE OF SUCH PLAN ACTING AS TRUSTEE),
DIRECTLY OR INDIRECTLY, BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3
UNDER THE EXCHANGE ACT), AFTER THE GRANT DATE, OF SECURITIES OF THE COMPANY
REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES; PROVIDED THAT NO CHANGE IN CONTROL WILL BE DEEMED TO
HAVE OCCURRED AS A RESULT OF A CHANGE IN OWNERSHIP PERCENTAGE RESULTING SOLELY
FROM AN ACQUISITION OF SECURITIES BY THE COMPANY; AND PROVIDED FURTHER THAT NO
CHANGE IN CONTROL WILL BE DEEMED TO HAVE OCCURRED IF JONATHAN C. COON (INCLUDING
ANY “PERSON” CONTROLLED BY JONATHAN C. COON (AS DEFINED IN RULE 12B-2 UNDER THE
EXCHANGE ACT)) OWNS MORE THAN 10% OF THE COMPANY OR ANY PERSON THAT BECOMES THE
“BENEFICIAL OWNER” OF 50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES.


                (II)           WHEN, DURING ANY PERIOD OF 24 CONSECUTIVE MONTHS
(NOT INCLUDING ANY PERIOD PRIOR TO THE GRANT DATE), THE INDIVIDUALS WHO, AT THE
BEGINNING OF SUCH PERIOD, CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”) CEASE
FOR ANY REASON OTHER THAN DEATH TO CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS
OF THE BOARD; PROVIDED, HOWEVER, THAT A DIRECTOR WHO WAS NOT A DIRECTOR AT THE
BEGINNING OF SUCH 24-MONTH PERIOD SHALL BE DEEMED TO HAVE SATISFIED SUCH
24-MONTH REQUIREMENT (AND BE AN INCUMBENT DIRECTOR) IF SUCH DIRECTOR WAS ELECTED
BY, OR ON THE RECOMMENDATION OF OR WITH THE APPROVAL OF, AT LEAST A MAJORITY OF
THE DIRECTORS WHO THEN QUALIFIED AS INCUMBENT DIRECTORS EITHER ACTUALLY (BECAUSE
THEY WERE DIRECTORS AT THE BEGINNING OF SUCH 24 MONTH PERIOD) OR BY PRIOR
OPERATION OF THIS PROVISION; OR


                (III)          THE CONSUMMATION OF A REORGANIZATION, MERGER OR
CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY IN ONE OR A SERIES OF RELATED TRANSACTIONS (A “BUSINESS
COMBINATION”), IN EACH CASE, UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (I)
ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS OF OUTSTANDING VOTING SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
BUSINESS COMBINATION BENEFICIALLY OWN, BY REASON OF SUCH OWNERSHIP OF THE
COMPANY’S VOTING SECURITIES IMMEDIATELY BEFORE THE BUSINESS COMBINATION,
DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF THE COMPANY RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING,
WITHOUT LIMITATION, A COMPANY WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE
COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR
THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP, IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING
VOTING SECURITIES OF THE COMPANY; (II) NO PERSON (EXCLUDING, ANY COMPANY
RESULTING FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) OF THE COMPANY OR SUCH COMPANY RESULTING FROM SUCH BUSINESS
COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF,
RESPECTIVELY, THE THEN COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OR EQUITY OF SUCH COMPANY EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP
EXISTED PRIOR TO THE BUSINESS COMBINATION; AND (III) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT, OR OF THE ACTION OF THE BOARD OF DIRECTORS, PROVIDING FOR
SUCH BUSINESS COMBINATION; OR


                (IV)          THE STOCKHOLDERS OF THE COMPANY APPROVE A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR


                (V)           UPON THE LATER OF THE OCCURRENCE OF A RETAIL
CHANGE IN CONTROL AND A CLEARLAB CHANGE IN CONTROL.


“EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
ANY SUCCESSOR STATUTE.

 

4

--------------------------------------------------------------------------------



“FAMILY GROUP” SHALL MEAN A GRANTEE’S SPOUSE AND DESCENDANTS (WHETHER NATURAL OR
ADOPTED) AND ANY TRUST ESTABLISHED SOLELY FOR THE BENEFIT OF THE GRANTEE AND/OR
THE GRANTEE’S SPOUSE AND/OR DESCENDANTS.


“PERMANENT DISABILITY” SHALL MEAN THE GRANTEE’S PERMANENT INABILITY, DUE TO
ILLNESS, ACCIDENT, INJURY, PHYSICAL OR MENTAL INCAPACITY OR OTHER DISABILITY, TO
CARRY OUT EFFECTIVELY HIS OR HER DUTIES AND OBLIGATIONS TO THE COMPANY OR TO
PARTICIPATE EFFECTIVELY AND ACTIVELY IN THE MANAGEMENT OF THE COMPANY AS
DETERMINED IN THE REASONABLE JUDGMENT OF THE BOARD.


“PER SHARE MARKET VALUE” SHALL MEAN THE FAIR MARKET VALUE OF ONE SHARE AS OF THE
CLOSE OF BUSINESS ON THE GIVEN DATE DETERMINED IN SUCH MANNER AS SHALL BE
PRESCRIBED IN GOOD FAITH BY THE COMMITTEE; PROVIDED, THAT SO LONG AS THE SHARES
ARE TRADED ON A NATIONAL SECURITIES EXCHANGE OR NATIONAL AUTOMATED QUOTATION
SYSTEM (SUCH AS THE NASDAQ NATIONAL MARKET), THE PER SHARE MARKET VALUE SHALL BE
THE REPORTED CLOSING PRICE OF THE SHARES ON SUCH DATE.


“RETAIL BUSINESS” SHALL MEAN THE COMPANY’S RETAIL OPERATIONS, CONSISTENT WITH
THE OPERATING SEGMENTS AS DEFINED IN THE COMPANY’S SEC FILINGS.


“RETAIL CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING:
(I) THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE RETAIL BUSINESS TO
AN UNRELATED ENTITY; (II) THE SALE OF ALL OF THE OUTSTANDING VOTING SECURITIES
OF AN ENTITY HOLDING ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE RETAIL
BUSINESS TO AN UNRELATED ENTITY; OR (III) THE MERGER OR CONSOLIDATION OF THE
RETAIL BUSINESS INTO AN UNRELATED ENTITY, PROVIDED THAT A CHANGE IN CONTROL OF
THE COMPANY DOES NOT OCCUR SIMULTANEOUSLY.


“SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY
SUCCESSOR STATUTE.


“SHARES” SHALL MEAN (I) ALL SHARES OF COMMON STOCK GRANTED PURSUANT TO THIS
RESTRICTED STOCK AGREEMENT AND (II) ALL SHARES OF COMMON STOCK ISSUED WITH
RESPECT TO THE COMMON STOCK REFERRED TO IN CLAUSE (I) ABOVE BY WAY OF STOCK
DIVIDEND OR STOCK SPLIT OR IN CONNECTION WITH ANY CONVERSION, MERGER,
CONSOLIDATION OR RECAPITALIZATION OR OTHER REORGANIZATION AFFECTING THE COMMON
STOCK.


“SUCCESSOR” SHALL MEAN, IN THE EVENT OF A CLEARLAB CHANGE IN CONTROL, A
SUCCESSOR TO THE CLEARLAB BUSINESS AND, IN THE EVENT OF A RETAIL CHANGE IN
CONTROL, A SUCCESSOR TO THE RETAIL BUSINESS.


“TERMINATION DATE” SHALL MEAN THE DATE THAT THE GRANTEE CEASES TO BE A DIRECTOR
OF, OR OTHERWISE PERFORMING SERVICES FOR, THE COMPANY OR ANY OF ITS SUBSIDIARIES
(OR ANY SUCCESSOR) FOR ANY REASON.


“UNRELATED ENTITY” SHALL MEAN AN ENTITY WITH RESPECT TO WHICH 50% OR MORE OF
SUCH ENTITY IS NOT OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY, ANY
SUBSIDIARY, THE EXISTING STOCKHOLDERS OF THE COMPANY IN APPROXIMATELY THE SAME
PROPORTION AS BEFORE THE TRANSACTION OR ANY EMPLOYEE BENEFIT PLAN SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY (INCLUDING ANY TRUSTEE OF SUCH PLAN
ACTING AS TRUSTEE); PROVIDED, HOWEVER THAT NO ENTITY SHALL BE AN UNRELATED
ENTITY IF JONATHAN C. COON (INCLUDING ANY “PERSON” CONTROLLED BY JONATHAN C.
COON (AS DEFINED IN RULE 12B-2 UNDER THE EXCHANGE ACT)) OWNS MORE THAN 10% OF
SUCH ENTITY.


10.           ADJUSTMENTS.  IN THE EVENT OF A REORGANIZATION, RECAPITALIZATION,
STOCK DIVIDEND OR STOCK SPLIT OR COMBINATION OR OTHER CHANGE IN THE SHARES OF
COMMON STOCK, THE BOARD OR THE COMMITTEE SHALL, IN ORDER TO PREVENT THE PRESENT
AND FUTURE DILUTION OR ENLARGEMENT OF RIGHTS UNDER THIS RESTRICTED STOCK
AGREEMENT, MAKE SUCH ADJUSTMENTS IN THE NUMBER AND TYPE OF SHARES AUTHORIZED BY
THE PLAN AND THE NUMBER OF SHARES COVERED BY THIS RESTRICTED STOCK AGREEMENT AS
MAY BE DETERMINED TO BE APPROPRIATE AND EQUITABLE.

 

5

--------------------------------------------------------------------------------


 


11.           ADDITIONAL RESTRICTIONS ON TRANSFER.


(A)           RESTRICTIVE LEGEND.  ALL CERTIFICATES REPRESENTING THE SHARES THAT
ARE UNVESTED OR OTHERWISE RESTRICTED SHALL BEAR THE FOLLOWING LEGENDS:


(I)            “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER,
ASSIGNMENT, PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING A VESTING SCHEDULE AND
FORFEITURE PROVISION AND RESTRICTIONS AGAINST TRANSFER) OF 1-800 CONTACTS, INC.
(THE “COMPANY”) AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN AND AN AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE COMPANY DATED AS OF THE ____
DAY OF _________, ____.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY.”


(II)           ANY LEGEND REQUIRED TO BE PLACED THEREON BY APPLICABLE STATE
SECURITIES LAW.


(B)           OPINION OF COUNSEL.  THE GRANTEE MAY NOT SELL, TRANSFER OR DISPOSE
OF ANY SHARES (EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT) WITHOUT FIRST DELIVERING TO THE COMPANY AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE IN FORM AND SUBSTANCE TO THE COMPANY THAT REGISTRATION
UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW IS NOT REQUIRED
IN CONNECTION WITH SUCH TRANSFER.


12.           AMENDMENT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY PROVISION OF
THIS RESTRICTED STOCK AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE PRIOR
WRITTEN CONSENT OF THE GRANTEE AND THE COMPANY.


13.           SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS RESTRICTED STOCK
AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO
THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES
HERETO WHETHER SO EXPRESSED OR NOT. THE COMPANY MAY ASSIGN THIS RESTRICTED STOCK
AGREEMENT TO A PERSON OR ENTITY THAT IS AN AFFILIATE OR A SUCCESSOR AND SHALL
REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR
ASSETS OF (I) THE COMPANY, (II) ANY AFFILIATE TO WHICH THIS RESTRICTED STOCK
AGREEMENT HAS BEEN ASSIGNED OR (III) ANY DIVISION OF THE COMPANY OR AFFILIATE BY
WHICH THE GRANTEE IS EMPLOYED TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS
RESTRICTED STOCK AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE
COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.
AS USED IN THIS RESTRICTED STOCK AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY,
ANY AFFILIATE TO WHICH THIS RESTRICTED STOCK AGREEMENT IS ASSIGNED AND ANY
SUCCESSOR TO THE BUSINESS AND/OR ASSETS OF (I) THE COMPANY, (II) ANY AFFILIATE
TO WHICH THIS RESTRICTED STOCK AGREEMENT HAS BEEN ASSIGNED OR (III) ANY DIVISION
OF THE COMPANY OR AFFILIATE BY WHICH GRANTEE IS EMPLOYED, WHICH ASSUMES AND
AGREES TO PERFORM THIS RESTRICTED STOCK AGREEMENT BY OPERATION OF LAW, OR
OTHERWISE.


14.           SEVERABILITY. WHENEVER POSSIBLE, EACH PROVISION OF THIS RESTRICTED
STOCK AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID
UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS RESTRICTED STOCK AGREEMENT IS
HELD TO BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL
BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF THIS RESTRICTED STOCK AGREEMENT.


15.           COUNTERPARTS. THIS RESTRICTED STOCK AGREEMENT MAY BE EXECUTED
SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
RESTRICTED STOCK AGREEMENT.


16.           DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS RESTRICTED
STOCK AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART
OF THIS RESTRICTED STOCK AGREEMENT


 

6

--------------------------------------------------------------------------------



17.           GOVERNING LAW.  THIS RESTRICTED STOCK AGREEMENT, AND ALL REMEDIES
IN CONNECTION HEREWITH AND ALL QUESTIONS OR TRANSACTIONS RELATING THERETO, SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE
OF DELAWARE.


18.           NOTICES.  ALL NOTICES, DEMANDS OR OTHER COMMUNICATIONS TO BE GIVEN
OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS RESTRICTED STOCK
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR MAILED BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AND POSTAGE PREPAID, TO THE RECIPIENT.  SUCH NOTICES, DEMANDS AND
OTHER COMMUNICATIONS SHALL BE SENT TO THE GRANTEE AT THE ADDRESS APPEARING ON
THE SIGNATURE PAGE TO THIS RESTRICTED STOCK AGREEMENT AND TO THE COMPANY AT 66
E. WADSWORTH PARK DRIVE, DRAPER, UTAH 84020, ATTN: CHIEF FINANCIAL OFFICER, OR
TO SUCH OTHER ADDRESS OR TO THE ATTENTION OF SUCH OTHER PERSON AS THE RECIPIENT
PARTY HAS SPECIFIED BY PRIOR WRITTEN NOTICE TO THE SENDING PARTY.


19.           ENTIRE AGREEMENT.  THIS RESTRICTED STOCK AGREEMENT AND THE TERMS
OF THE PLAN CONSTITUTE THE ENTIRE UNDERSTANDING BETWEEN THE GRANTEE AND THE
COMPANY, AND SUPERSEDE ALL OTHER AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH
RESPECT TO THE ACQUISITION BY THE GRANTEE OF THE SHARES.


20.           POWER OF ATTORNEY.  THE COMPANY, ITS SUCCESSORS AND ASSIGNS, IS
HEREBY APPOINTED THE ATTORNEY-IN-FACT, WITH FULL POWER OF SUBSTITUTION, OF THE
GRANTEE FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS RESTRICTED STOCK
AGREEMENT AND TAKING ANY ACTION AND EXECUTING ANY INSTRUMENTS WHICH SUCH
ATTORNEY-IN-FACT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES
HEREOF, WHICH APPOINTMENT AS ATTORNEY-IN-FACT IS IRREVOCABLE AND COUPLED WITH AN
INTEREST.  IN CONNECTION WITH ACTIONS PERMITTED UNDER THE TERMS OF THIS
RESTRICTED STOCK AGREEMENT (INCLUDING PARAGRAPHS 2(B) AND 8), THE COMPANY, AS
ATTORNEY-IN-FACT FOR THE GRANTEE, MAY IN THE NAME AND STEAD OF THE GRANTEE, MAKE
AND EXECUTE ALL CONVEYANCES, ASSIGNMENTS AND TRANSFERS OF THE SHARES AND
PROPERTY PROVIDED FOR HEREIN, AND THE GRANTEE HEREBY RATIFIES AND CONFIRMS ALL
THAT THE COMPANY, AS SAID ATTORNEY-IN-FACT, SHALL DO IN GOOD FAITH BY VIRTUE
HEREOF.  NEVERTHELESS, THE GRANTEE SHALL, IF SO REQUESTED BY THE COMPANY,
EXECUTE AND DELIVER TO THE COMPANY ALL SUCH INSTRUMENTS AS MAY, IN THE JUDGMENT
OF THE COMPANY, BE ADVISABLE FOR SUCH PURPOSE.

[Signature page to follow]

 

7

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this Restricted
Stock Agreement to reflect the grant which is authorized herein.

 


 


 


1-800 CONTACTS, INC.


 


 


 


 


 


 


 

 

 

Authorized Signature:

 

 

 

 

 

 

Jonathan C. Coon, Chief Executive Officer

 

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Number of Shares:

 

 

 

 

 

 

 

 

 

 

 

Par Value Price:

 

$

 

 

 

 

 

 

 

 

 

Grant Date:

 

March 27, 2006

 

 

8

--------------------------------------------------------------------------------